Per Curiam. Claimant, herein, seeks an award for personal injuries sustained when he slipped and fell on some ice at the Secretary of State Motor Vehicle Facility at 5401 North Elston Avenue, Chicago, Illinois. The incident occurred on January 9,1979, and the complaint herein was filed on July 30, 1979. The parties have submitted to this court a joint stipulation wherein the liability of the Respondent has been admitted. In addition, the parties have recommended to this court that an award be entered for $500.00 to the Claimant in full satisfaction of this cause of action. This court is mindful of its responsibilities in determining the liability of the State of Illinois in actions pending in this court. In that regard, it is the exclusive province of the judges to determine the amount of damages to be awarded where liability is present. In the claim herein, the Respondent has admitted its liability. Therefore, the only question before this court is . one of damages. Where the parties have stipulated to an amount of damages by mutual agreement, this court will not attempt to second guess the parties where it is apparent that the agreement has been reached in good faith and with authority on both sides. Such is the case here. It is hereby ordered that an award be made to George J. Studemeyer, Claimant, in the amount of $500.00 (five hundred dollars and 00/100’s) in full and complete satisfaction of any and all claims arising from the incident that is the subject matter of the complaint herein.